Citation Nr: 1705240	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-17 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received with respect to the claim for service connection for hypertension, to include as a result of exposure to herbicides.

2.  Whether new and material evidence has been received with respect to the claim for acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), mood disorder, and major depressive disorder, to include as secondary to diabetes mellitus. 

3. Entitlement to service connection for hypertension, to include as a result of exposure to herbicides.

4. Entitlement to service connection for coronary artery disease (CAD).

5. Entitlement to service connection for acquired psychiatric disorder, to include PTSD, mood disorder and major depressive disorder, to include as secondary to diabetes mellitus.

6.  Entitlement to an effective date prior to March 19, 2012, for an award of a total rating on the basis of individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Kenneth J. Spindler, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968; and from November 1974 to September 1975.  He is a veteran of the Vietnam Era and Peacetime. 

This case came to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that, in pertinent part, denied the petition to reopen the claims for entitlement to service connection for PTSD, major depressive disorder, hypertension, and denied entitlement to service connection for ischemic heart disease (IHD).  

The RO previously denied the Veteran's claim for PTSD in April 2000, October 2002, and June 2005.  The claim for depression was previously denied in September 2007.  The claim for hypertension was originally denied in June 2005.  

The Veteran filed a petition to reopen the claims for PTSD and depression in July 2009.  The RO conducted a special review of the claims file in accordance with Nehmer v. United States Veterans Administration, 712 F. Supp. 1404   (N.D. Cal. 1989) (Nehmer I), as the Veteran was identified as a Nehmer class member case based on IHD and hypertensive heart disorder.  

The Veteran filed a notice of disagreement with regard to these claims in April 2011.  The RO issued the statement of the case (SOC) in July 2012, after which the Veteran timely effectuated his appeal to the Board.

The Veteran testified during a hearing at the RO before the undersigned in March 2016.  A transcript of the hearing is of record.  The issue of entitlement to an earlier effective date for TDIU was raised during the March 2016 hearing. See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Board has jurisdiction to consider entitlement to a TDIU in this instance; thus the issue is added for appellate consideration. See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

Regarding the Board's characterization of the appeal concerning the Veteran's PTSD, depression and hypertension, it is noted that, regardless of the RO's action, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection. That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). As the Board must first decide whether new and material evidence to reopen the claims has been received-and, given the favorable disposition of the request to reopen-the Board has characterized the appeal as to the acquired psychiatric disorder and hypertension as encompassing both matters as set forth on the title page.

The Board notes that the RO adjudicated service connection for major depressive disorder and PTSD. In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for acquired psychiatric disorders. As emphasized in Clemmons, though a veteran may only seek service connection for depression and PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed." Id. Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed as shown in the first issue on the title page of this document

The issues of entitlement to service connection for acquired psychiatric disorder, to include PTSD, mood disorder, and major depressive disorder, as well as an earlier effective date for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. April 2000 and October 2002 rating decisions denied entitlement to service connection for PTSD.  A June 2005 RO rating decision continued the denial of the claim for entitlement to service connection for PTSD and denied the claim for entitlement to service connection for hypertension.  A September 2007 rating decision denied entitlement to service connection for depression.  Those decisions are final.

2. The evidence received since the June 2005 and September 2007 rating decisions regarding the Veteran's claim for service connection for acquired psychiatric disorder, to include PTSD, mood disorder, and major depressive disorder is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim, and creates a reasonable possibility of an allowance of his claim.

4. The evidence received since the September 2007 rating decision regarding the Veteran's claim for service connection for hypertension is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim, and creates a reasonable possibility of an allowance of his claim.

5. The Veteran was exposed to herbicides during his service in the Vietnam Era.

6. The Veteran's currently diagnosed hypertension is due to herbicide exposure in service.  

7. The Veteran's currently diagnosed CAD is due to herbicide exposure in service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, mood disorder, and major depressive disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for hypertension. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).

3. The criteria for service connection for hypertension have been met. 38 U.S.C.A. § 1110, 1116 (West 2014).

4.  The criteria for entitlement to service connection for CAD have been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1154 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence to Reopen the Claims for Acquired Psychiatric Disorder and Hypertension

After notice of an AOJ decision, a claimant has one year to submit a notice of disagreement. 38 U.S.C.A. § 7105(c). If a timely notice of disagreement is received, a SOC is issued; and an appellant has the longer of 60 days after issuance of the SOC or the remainder of the one year period after notice of the decision on appeal, to submit a timely notice of disagreement. 38 U.S.C.A. § 7105 (d)(3) (West 2014). If a timely substantive appeal is not submitted, the RO may close the appeal without further notice. 38 C.F.R. § 19.32 (2016). An RO decision becomes final if an appeal is not perfected by submission of a timely substantive appeal. 38 C.F.R. § 20.1103 (2016).

A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108. New evidence means evidence not previously submitted. Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim." Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156 (b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156 (a). See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Regarding the claim for an acquired psychiatric disorder, to include PTSD, mood disorder, and major depressive disorder, pertinent evidence received since June 2005 and September 2007, the dates of the most recent final rating decisions for PTSD and depression, respectively, includes an October 2010 VA examination report, an April 2012 psychological screening, as well as a VA handout regarding the cycle of stress and diabetes.  

The October 2010 VA examination report noted that the Veteran met the diagnostic criteria for mood disorder, given his history of depression and psychotic-like symptoms. The examiner opined that a diagnosis of PTSD could not be "accurately rendered" at that time due to potential amplification of his self-reported PTSD symptoms. However, the examiner listed PTSD as one of the Veteran's Axis IV stressors. Additionally, the Veteran screened positive for PTSD at a VA treatment center in April 2012.  As a whole, this evidence is new, as it was not before the Board at the time of prior final denials, and it is material, as it is not redundant of evidence already in the record in June 2005 and is suggestive of a diagnosis of PTSD. Shade, supra.  

Regarding the diagnosis of major depressive disorder and its relation to his diabetes, the Veteran has submitted a handout that discusses the cycle of stress and diabetes management. The Veteran contends that this handout causally links his depression to service connected diabetes mellitus. As a whole, this evidence is new, as it was not before the Board at the time of prior final September 2007 denial, and it is material, as it is not redundant of evidence already in the record in September 2007 and is suggestive of a link between the service-connected diabetes mellitus and the Veteran's depression. Shade, supra.  

As this evidence addresses a basis for the prior denial of the Veteran's claims for service connection for PTSD and depression, the Board finds that the new evidence relates to the unestablished facts necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include PTSD, mood disorder, and major depressive disorder, and therefore, raises a reasonable possibility of substantiating such claim. Shade, supra. Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, mood disorder, and major depressive disorder, is reopened.

Additionally, regarding the claim for service connection for hypertension, the Board notes that The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) has concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange (AO) and hypertension. See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011). 

As this article addresses a basis for the prior denial of the Veteran's claim, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for hypertension, and therefore, raises a reasonable possibility of substantiating such claim. See Shade, 24 Vet. App. at 117-18. Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for hypertension is reopened.

III. Entitlement to Service Connection for Hypertension

Service connection will be granted for a disability that was caused or aggravated by a disease or injury in active military service.  38 U.S.C.A. § 1110.  Service connection requires evidence of 1) an in-service disease or injury; 2) a current disease or disability; and 3) a nexus between the in-service event and the current disease or disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran was presumptively exposed to herbicides because of his service in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(f) (West 2014).  Service connection is presumed for listed diseases becoming manifested in veterans exposed to herbicides in Vietnam.  38 U.S.C.A. § 1116(a) (West 2014).  In addition, whenever the Secretary determines on the basis of sound medical and scientific evidence that a positive association exists between the exposure of humans to herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1) (West 2014).

Numerous VA treatment records document the Veteran's prescription treatment for hypertension, and consistently note that he was diagnosed with hypertension in 2004.  Additionally, VA examinations conducted in November 2004 and October 2010 note the Veteran's diagnosis of hypertension.  However, the examination reports do not include an opinion as to whether the disability was related to events in service.  Furthermore, a November 2004 private opinion from Dr. RGO notes the Veteran's diagnosis of hypertensive heart disease.

As discussed above, The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) has concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange (AO) and hypertension. See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011). 

The Secretary has not made a formal determination that there is a positive association between hypertension and herbicide exposure; however, a study requested by former Secretary Edward Shinseki, has recently found that there is a positive association. Cypel YS, Kress AM, Eber SM, Schneiderman AI, Davey VJ.Format
* Summary
* Summary (text)
* Abstract
* Abstract (text)
* MEDLINE
* XML
* PMID List
; Herbicide Exposure, Vietnam Service, and Hypertension Risk in Army Chemical Corps Veterans J Occup Environ Med. (2016 Nov; 58 (11):1127-1136); available at: www.publichealth.va.gov/epidemiology/studies/vientam-army-chemical-corps.asp. Previous studies have also suggested an association. Cypel Y, Kang H. Mortality patterns of Army Chemical Corps Veterans who were occupationally exposed to herbicides in Vietnam. Ann Epidemiol 2010; 20:339-346. Kang HK, Dalager NA, Needham LL, Patterson DG Jr., Lees PS, Yates K, Matanoski GM. Health status of Army Chemical Corps Vietnam Veterans who sprayed defoliant in Vietnam.  Am J Ind Med 2006;49:875-884. Kang HK, Dalager NA, Needham LL, Patterson DG Jr., Matanoski GM, Kanchanaraksa S, Lees PS.  U.S. Army Chemical Corps Vietnam Veterans health study: Preliminary results. Chemosphere 2001; 43:943-949. Dalager NA, Kang HK. Mortality among Army Chemical Corps Vietnam Veterans. Am J Ind Med 1997;31:719-726. Thomas TL, Kang HK. Mortality and morbidity among Army Chemical Corps Vietnam Veterans: A preliminary report. Am J Ind Med 1990;18:665-673. - See more at: http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp#sthash.pat58Q3q.dpuf

Given the scientific and medical evidence, and resolving reasonable doubt in the Veteran's favor; the Board finds that the Veteran's current hypertension is a result of his exposure to herbicides in Vietnam. 

IV. Entitlement to Service Connection for CAD 

In a January 1998 VA examination report, the Veteran was diagnosed with mitral valve insufficiency, grade one.  However, the report does not include an opinion as to whether the disability was related to events in service.

In November 2004, Dr. RGO, a private physician, provided an extensive opinion outlining the history of the Veteran's cardiac treatment and history. He noted the Veteran's history of treatment since October 2003.  He further noted that the Veteran had hypertension and was "definitely" at risk for future development of congestive heart failure.

VA treatment records document a history of CAD as early as November 2004 and note diagnoses of CAD beginning in May 2012.  Specifically, an August 2006 VA treatment record diagnosed "coronary atherosclerosis of native coronary artery," as well as "old myocardial infarction."  Thus, the post-service treatment records consistently indicate a diagnosis of CAD. 

The Board acknowledges an October 2010 VA examination opinion that indicated that it was not likely that the Veteran had CAD at that time, nor was there any evidence of mitral valve insufficiency per the results of the cardiac stress test.  However, the October 2010 opinion did not address the private opinion submitted by Dr. RGO, nor did it address the VA treatment record notations that indicated a history of CA as early as November 2004. Therefore, the Board finds the VA treatment records to be more probative due to their consistency in reporting the Veteran's medical history, as well as recent notations of a diagnosis of CAD. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating the Board must be able to articulate a valid reason for giving greater weight to one medical opinion than another).

As the evidence establishes the Veteran has a diagnosis of CAD, service connection for the disability is presumed because in-service exposure to herbicides has also been established. See 38 C.F.R. § 3.309 (e). Thus, service connection for CAD is warranted.


ORDER

New and material evidence has been presented, the claim of service connection for acquired psychiatric disorder, to include PTSD, mood disorder, and major depressive disorder is reopened.

New and material evidence has been presented, the claim of service connection for hypertension is reopened.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for CAD is granted.


REMAND

The finding of new and material evidence entitles the Veteran to a new VA psychological examination. See Shade, 24 Vet. App. at 120. The record shows that the Veteran has had several potential psychiatric diagnoses including PTSD, mood disorder, and major depressive disorder; an opinion is needed as to whether these diagnoses are correct and whether they are related to an in-service stressor (or service-connected disability), or had symptoms that began in service.

With regard to the proper effective date for TDIU, a retrospective medical opinion is needed. Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis).

Treatment records for the period since July 30, 2015 have not been obtained.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA treatment records for the period beginning July 30, 2015.

2. Schedule the Veteran for a VA examination to determine whether he has a current psychiatric disability related to service or service-connected diabetes mellitus. The claims file and a copy of this remand should be made available prior to the examination. The examiner should review the records, including those in electronic format. All indicated tests and studies should be performed and all clinical findings reported in detail. The examiner is requested to address the following:

a. Is any diagnosed psychiatric disability at least as likely as not caused by a disease or injury in active service, including the service-connected diabetes mellitus? 

b. If not, is the psychiatric disability, at least as likely as not, aggravated by the service-connected diabetes mellitus? 

c. If aggravated, is there medical evidence created prior to the aggravation or between the time of aggravation and current level of disability that shows a baseline of the psychiatric disability prior to aggravation?

For each current psychiatric disability, the examiner must state whether it is as likely as not that it was present in service, or was otherwise caused by an in-service injury, stressor, or disease. 

The examiner should state whether the Veteran's reports, if accepted would be sufficient to link any current psychiatric disability to service or his service-connected diabetes mellitus; and whether there is any medical or mental health reasons for rejecting those reports. The absence of supporting treatment records is an insufficient reason, by itself, for rejecting the Veteran's reports, unless the existence of the reports would be medically expected.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether this is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is any additional evidence that would permit the opinion to be provided. 

The examiner must provide reasons for each opinion provided, whether favorable or unfavorable, citing to the lay evidence, as well as, other evidence in the record.

3. Obtain a retrospective VA opinion as to the combined functional impact of the Veteran's service-connected disabilities prior to March 19, 2012. 

The examiner must review the claims file. If the examiner is unable to provide the opinion without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided. The examiner should clarify whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is evidence that, if obtained, would enable the examiner do provide the necessary opinion. Any missing evidence that would enable the examiner to provide the opinion should be identified.

5. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


